Citation Nr: 1602330	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, and to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected cervical spine disability.

4.  Entitlement to an effective date prior to November 16, 2004, for the award of service connection for tinnitus.

5.  Entitlement to a rating in excess of 20 percent for cervical radiculopathy of the left upper extremity.

6.  Entitlement to an effective date prior to August 30, 2012, for the award of service connection for cervical radiculopathy of the left upper extremity.

7.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

8.  Entitlement to an effective date prior to November 16, 2004, for the award of service connection for a cervical spine disability.

9.  Entitlement to service connection for bladder cancer.

10.  Entitlement to service connection for a back disability, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from December 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 and April 2015 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issues of entitlement to a rating in excess of 20 percent cervical radiculopathy of the left upper extremity; entitlement to an effective date prior to August 30, 2012, for the award of service connection for cervical radiculopathy of the left upper extremity; entitlement to a rating in excess of 10 percent for a cervical spine disability; entitlement to an effective date prior to November 16, 2004, for the award of service connection for a cervical spine disability; entitlement to service connection for bladder cancer; and entitlement to service connection for a back disability, to include as secondary to service-connected cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of a total disability rating due to individual unemployability (TDIU) has been raised by the record in a October 2015 statements from the a private medical examiners who state that the Veteran is unable to sustain substantial gainful employment due to his service connected disabilities, but the issue of TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability, to include depression, is caused by his cervical radiculopathy of the left upper extremity, and bilateral tinnitus.

2.  The Veteran's obstructive sleep apnea was aggravated by his service-connected acquired psychiatric disability. 

3.  The Veteran's headaches are caused by his service-connected tinnitus and cervical spine disability.

4.  Entitlement to service connection for tinnitus was granted in a March 2006 rating decision, a 10 percent evaluation was assigned effective November 16, 2004. Notice of this decision with appellate rights was provided on March 30, 2006. No 
Notice of Disagreement as to the effective date of the award of tinnitus was submitted within one year of the March 30, 2006 notification of the award of benefits.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection on a secondary basis for an acquired physiatric disability to include depression is met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection on a secondary basis for obstructive sleep apnea is met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

3.  The criteria for service connection on a secondary basis for headaches is met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

4. The claim of entitlement to an effective date prior to November 16, 2004, for the award of service connection for tinnitus is dismissed. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 20.200  (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  


	(CONTINUED ON NEXT PAGE)


Secondary - Service Connection

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Merits

The Veteran contends that his depression is secondary to his service-connected disabilities, that his sleep disability is aggravated by his depression, and that his headaches are caused by both his service-connected tinnitus and his service-connected cervical disability.  

Secondary Service Connection - Granted
Depression

Regarding service connection for depression, the Veteran submitted a medical expert assessment dated in September 2015.  In this assessment, the private examiner reviewed the Veteran's service-connected disabilities, detailed his medical history, and concluded it was at least as likely as not the Veteran's depression is secondary to the Veteran's service-connected left upper extremity radiculopathy, cervical spine disability, and bilateral tinnitus.  This opinion establishes a current disability, and provides a nexus between the diagnosed disability and the Veteran's service-connected disabilities. The Board finds that this opinion is probative, and that it establishes service connection for depression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning). 

Secondary Service Connection- Granted
Obstructive Sleep Apnea(OSA)

Regarding service connection for OSA, the Veteran submitted a medical expert assessment dated in October 2015.  In this assessment, the private examiner addressed the Veteran's service-connected disabilities, detailed his medical history, and concluded that it was at least as likely as not the Veteran's OSA is secondary to the Veteran's depression. Given the Board's decision above granting service connection for depression, the October 2015 opinion provides evidence of a current disability, and a nexus between that disability and a service-connected disability, namely depression. The Board finds that this opinion is probative, and service connection for OSA is granted.  See Nieves-Rodriguez v. Peake, supra. 

Secondary Service Connection - Granted
Headaches

Regarding service connection for headaches, the Veteran submitted a medical expert assessment dated in October 2015.  In this assessment, the private examiner addressed the Veteran's service-connected disabilities, detailed his medical history, and concluded that it was at least as likely as not the Veteran's headaches are secondary to the Veteran's service-connected tinnitus and cervical spine disability. As with the other disabilities addressed, this opinion establishes a current disability and relates that disability to several of the Veteran's already service-connected disabilities.  The Board finds that this opinion is probative, and that service connection for headaches is warranted.  See Nieves-Rodriguez v. Peake, supra. 

	(CONTINUED ON NEXT PAGE)


Earlier effective date for the award of service connection for tinnitus

The record shows that the Veteran's claim for tinnitus was granted in a March 2006 rating decision.  This rating decision established an effective date of January 16, 2004, and no notice disagreement to this issue was filed within one year of this rating decision, thus making it final.  The Veteran's subsequent April 2015 claim for an earlier effective date for tinnitus is therefore a freestanding earlier effective date claim.  The Court has held in Rudd v. Nicholson, 20 Vet. App. 296 (2006) that such claims must be dismissed.  The Court reasoned that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE), and any other result would violate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.

Based on the precedential Court decision in Rudd, the Board finds that the Veteran's earlier effective date claim for the grant of tinnitus with a 10 percent disability rating must be dismissed.  In the instant case, the Veteran did not file a timely appeal to the March 2006 rating decision that granted service connection for tinnitus and assigned the 10 percent disability rating, effective January 16, 2004.

In light of the final rating decision regarding the tinnitus claim, the Veteran is left with only one option in his attempt to obtain earlier effective date: a claim alleging CUE in the March 2006 rating decision for tinnitus. See 38 C.F.R. § 3.105(a) . To date, the Veteran has not alleged CUE in the March 2006 decision with respect to tinnitus.


ORDER

Entitlement to service connection for depression on a secondary basis is granted.

Entitlement to service connection for OSA on a secondary basis is granted.

Entitlement to service connection for headaches on a secondary basis is granted.

The claim of entitlement to an effective date prior to November 16, 2004, for the award of service connection for tinnitus is dismissed.


REMAND

Statement of the Case - Manlincon

In an October 2013 rating decision, the AOJ denied service connection for a low back disability and bladder cancer, and denied a rating in excess of 10 percent for a cervical spine disability, and granted service connection for cervical radiculopathy of the left upper extremity, assigning a 20 percent evaluation, effective August 30, 2012.  In March 21, 2014, the Veteran filed what the Board has determined was a timely Notice of Disagreement (NOD) via Form 21-0958.  In his NOD, the Veteran checks boxes that he disagrees with the denial of service connection, effective date, evaluation, and other for all the disabilities.  To date, the Veteran has not been issued a Statement of the Case (SOC) for these claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a Statement of the Case (SOC) on the issues of entitlement to a rating in excess of 20 percent for cervical radiculopathy of the left upper extremity; entitlement to an effective date prior to August 30, 2012, for the award of service connection for cervical radiculopathy of the left upper extremity; entitlement to a rating in excess of 10 percent for a cervical spine disability, entitlement to an effective date prior to November 16, 2004, for the award of service connection for a cervical spine disability; entitlement to service connection for bladder cancer, and entitlement to service connection for a back disability, to include as secondary to service connected cervical spine disability. If, and only if, the Veteran perfects an appeal as to these issues should the claims be sent to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


